Citation Nr: 1333484	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1990 to October 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
In a July 2013 statement, the Veteran's representative raised claims of entitlement to service connection for a thyroid condition, vocal cord condition and bilateral knee condition.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the course of the appeal, the Veteran's hemorrhoids have been characterized by irritation, pain and occasional flare-ups; hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or persistent bleeding and with secondary anemia, or with fissures, has not been shown.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7336 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the appellant in September 2009.

The duty to assist has also been satisfied.  VA has obtained the appellant's service treatment records, VA medical records and private treatment records identified by the appellant as relevant to the appeal.  The Veteran was also afforded a VA examination in October 2009.  The VA examination is sufficient, as the examiner considered the Veteran's prior medical history, evaluated the Veteran's current disability and provided findings to allow the Board to make a fully informed evaluation of this disability.   

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim for service connection for his claim at this time. 
 
II.  Principles for Rating Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119   (1999).

III.  Rating Criteria for Hemorrhoids

In a June 1994 rating decision, service connection was granted and a noncompensable rating assigned under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  In September 2009, the Veteran filed a claim for an increased rating.  

DC 7336 provides for a noncompensable rating where there is evidence of mild or moderate internal or external hemorrhoids.  A 10 percent rating is assigned when there is evidence of large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids, external or internal, with persistent bleeding and with secondary anemia, or with fissures. 

In an October 2009 VA examination, the Veteran reported symptoms of anal itching, diarrhea, perianal discharge, pain, painful bowel movements and involuntary bowel movements and uses 4-5 pads per day.  The Veteran indicated that he suffered from mild rectal bleeding with bowel movements.  On examination, the examiner noted no evidence of fecal leakage.  The rectal exam showed no evidence of anemia, fissures, or reduction of lumen.  Small external hemorrhoids were noted on the anus, which the examiner indicated were reducible.  There was no evidence of bleeding, thrombosis, or redundant tissue.  The examiner diagnosed hemorrhoids and indicated that the hemorrhoids have a mild effect on the Veteran's usual occupation and daily activities. 

Private treatment records associated with the file pre-date the appeal period and document July 2002 and July 2004 colonoscopies and examinations and hemorrhoidectomies performed in July 2005 and January 2007.  

The Board notes that while the Veteran's symptomatology included diarrhea, he is service-connected for a stomach condition that includes diverticulosis with a history of colon polyps, gastritis, duodenitis, and proctitis.  Service connection for the Veteran's stomach condition is based on, in pertinent part, on symptoms of diarrhea.  Assessing this symptom under Diagnostic Code 7336 would constitute pyramiding as it would consider the same symptoms that are evaluated in the separate rating for the Veteran's stomach condition. 38 C.F.R. § 4.14.

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met.  As detailed, while the Veteran has a long history of hemorrhoids, there is no evidence during the appeal period that the Veteran has hemorrhoids that are large or thrombotic, or irreducible with excessive redundant tissue.  The October 2009 VA examiner found small external hemorrhoids on the anus and indicated that the hemorrhoids were reducible and not thrombosed.  

The Board acknowledges the Veteran's competent and credible testimony that his hemorrhoids bleed, itch and flare-up; however, the Veteran's statements fail to demonstrate that the Veteran's hemorrhoids are large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue. The Veteran's statements also fail to show that he suffers from persistent bleeding with secondary anemia or fissures.  Rather, the evidence of record reflects that the Veteran has moderate symptomatology, which is consistent with a noncompensable rating under Diagnostic Code 7336.  Therefore, an initial compensable rating for hemorrhoids is not warranted.

The Board has also considered whether the Veteran is entitled to an increased evaluation under other pertinent Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no evidence demonstrating impairment of sphincter control, stricture of the rectum or anus, prolapse of the rectum, or fistula in ano. 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335. 

IV. Other Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hemorrhoid disability.  The Veteran's disability is manifested by anal itching, perianal discharge, and painful bowel movements with mild bleeding.  The rating criteria reasonably describe the Veteran's disability picture and such symptoms have been duly considered in assigning the current schedular rating.  Referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has indicated that he does clerical work and there is no evidence of unemployability due to the Veteran's service-connected hemorrhoids. Further consideration of TDIU is not warranted.

The Board concludes that reasonable doubt does not apply, and the criteria for a compensable rating for the Veteran's hemorrhoids have not been met. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for hemorrhoids is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


